                Case 5:21-cv-02392-BLF Document 29 Filed 08/19/21 Page 1 of 13



     Kyle W. Roche (pro hac vice)
1    Edward Normand (pro hac vice)
     Stephen Lagos (pro hac vice)
2    ROCHE FREEDMAN LLP
     99 Park Avenue, 19th Floor
3    New York, NY 10016
     Tel.: 646-970-7509
4    Email: kyle@rcfllp.com
5    Katherine Eskovitz (SBN 255105)
     ROCHE FREEDMAN LLP
6    1158 26th Street No. 175
     Santa Monica, CA 90403
7    Tel.: 646-791-6883
     Email: keskovitz@rcfllp.com
8
     Counsel for Plaintiff Junhan Jeong
9
10
                                       UNITED STATES DISTRICT COURT
11
                                    NORTHERN DISTRICT OF CALIFORNIA
12
                                              )
13   JUNHAN JEONG, individually and on behalf )                  Case Number: 5:21-CV-02392
     of all others similarly situated,        )
14
                                              )                  JOINT CASE MANAGEMENT
15            Plaintiff,                      )                  STATEMENT & [PROPOSED] ORDER
                                              )
16            vs.                             )                  Date: August 26, 2021
                                              )                  Time: 11:00 a.m.
17
     NEXO FINANCIAL LLC, NEXO                 )                  Judge: Hon. Beth L. Freeman
18   FINANCIAL SERVICES LTD., NEXO            )
     SERVICES OÜ, NEXO AG, and NEXO           )
19   CAPITAL INC.                             )
                                              )
20
              Defendant(s).                   )
21
22
              The parties to the above-entitled action jointly submit this JOINT CASE
23
     MANAGEMENT STATEMENT & PROPOSED ORDER pursuant to the Standing Order for All
24
     Judges of the Northern District of California and Civil Local Rule 16-9.
25
26
     1. Jurisdiction & Service
27   The basis for the court’s subject matter jurisdiction over plaintiff’s claims and defendant’s counterclaims, whether
     any issues exist regarding persona jurisdiction or venue, whether any parties remain to be served, and, if any
28   parties remain to be served, a proposed deadline for service.

                                                        Page 1 of 13
     Form updated May 2018
                Case 5:21-cv-02392-BLF Document 29 Filed 08/19/21 Page 2 of 13




1             Plaintiff asserts that the Court has subject-matter jurisdiction pursuant to “28 U.S.C. §
2     1332(d) because the matter in controversy exceeds the value of $5,000,000, exclusive of
3     interests and costs, there are more than 100 class members, and the matter is a class action in
4     which any member of a class of plaintiffs is a citizen of a State different from any defendant.”

5     (Compl. ¶ 30.) As noted below, Defendants contend that the Court lacks subject matter

6     jurisdiction, personal jurisdiction over certain Defendants, and that this action should be

7     dismissed pursuant to the doctrine of forum non conveniens. All Defendants have been served.

8    2. Facts
     A brief chronology of the facts and a statement of the principal factual issues in dispute.
9
              Plaintiff alleges that Defendants maintain and operate a website through which
10
      customers can use their cryptoassets as collateral to borrow cash. (Compl. ¶ 45.) In particular,
11
      using Nexo’s “Crypto Credit” service, a customer may take out a “fiat loan” by staking his or
12
      her cryptoassets (e.g., bitcoin) as collateral. (Id. ¶ 47.) Customers are permitted to borrow as
13
      much cash as they would like, provided that the amount borrowed relative to the value of
14
      collateral does not exceed a specified loan-to-value (“LTV”) ratio. (Id. ¶ 48.)
15
              To use Defendants’ “Crypto Credit” service, the customer must accept certain terms and
16
      conditions imposed by Defendants. (Id. ¶ 46.) Plaintiff alleges that those terms and conditions
17
      permit any customer to maintain the requisite LTV ratio, and thus avoid Defendants’
18
      liquidation of that customer’s collateral, by either posting additional collateral or paying down
19
      his or her loan with certain “accepted” cryptoassets, including, at the relevant time, XRP. (Id.
20
      ¶¶ 57-58.) Plaintiff further alleges that those terms and conditions require Defendants to
21
      provide notice before liquidating any customer’s collateral. (Id. ¶¶ 80-94.)
22            Plaintiff alleges that, on December 23, 2020, Defendants, without providing any notice,
23    stopped accepting a popular cryptoasset, Ripple or “XRP.” (Id. ¶ 6.) Plaintiff alleges that
24    Defendants did so because the SEC’s announcement of its action against Ripple the previous
25    day had caused the price of XRP to plummet, and Defendants did not want to be stuck holding
26    XRP at its diminished price. (Id. ¶¶ 5-6.) In particular, Plaintiff alleges that, as a result of
27    Defendants’ suspension without notice, customers were precluded from paying down their
28
                                                         Page 2 of 13
     Form updated May 2018
                Case 5:21-cv-02392-BLF Document 29 Filed 08/19/21 Page 3 of 13




1     loans with XRP or supplementing their collateral with XRP, and were therefore unable to
2     maintain the requisite LTV ratio, which resulted in Defendants liquidating those customers’
3     collateral. (Id. ¶¶ 8-9.)
4             Plaintiff alleges that, following their suspension of XRP, Defendants sought to justify

5     their conduct by asserting that, under the applicable terms and conditions, Defendants “own”

6     customers’ collateral, regardless of whether the customer’s LTV ratio is above or below the

7     required threshold. (Id. ¶¶ 97-133.)

8             Disputed principal factual issues thus include (but are not necessarily limited to) the

9     following:

10        •    Whether Defendants’ terms and conditions state that Defendants must always accept a

11             particular cryptocurrency as a repayment option;

12        •    Whether Defendants are required under their terms and conditions to notify Plaintiff

13             prior to no longer accepting a particular cryptocurrency for repayment; and

14        •    Whether, on the dates relevant to Plaintiffs’ allegations, Defendants limited the ability

15             of Plaintiff to use other means to repay the loans, including multiple cryptocurrencies

16             and fiat currencies (e.g. the US Dollar).

17
18   3. Legal Issues
     A brief statement, without extended legal argument, of the disputed points of law, including reference to specific
19   statutes and decisions.

20            Although this case is in the early stages, Defendants raised the following legal issues in

21    their motion to dismiss (See Dkt. No. 27), which Plaintiff will be opposing on September 2:

22        •    Whether Plaintiff has adequately alleged that the Court has specific personal

23             jurisdiction over Defendants Nexo Financial Services Ltd., Nexo Services OÜ, and

24             Nexo AG, under a single-enterprise liability theory. (See id. at 16-18 (relying on Ranza
               v. Nike, Inc., 793 F.3d 1059 (9th Cir. 2015); Ashcroft v. Iqbal, 556 U.S. 669 (2009);
25
               VirtualMagic Asia, Inc. v. Fil-Cartoons, Inc., 99 Cal. App. 4th 228 (2002); Corcoran v.
26
               CVS Health, 169 F. Supp. 3d 970 (N.D. Cal. 2016); Reynolds v. Binance Holdings Ltd.,
27
28
                                                        Page 3 of 13
     Form updated May 2018
              Case 5:21-cv-02392-BLF Document 29 Filed 08/19/21 Page 4 of 13




1            481 F. Supp. 3d 997 (N.D. Cal. 2020); Doe v. Unocal Corp., 248 F.3d 915 (9th Cir.
2            2001)).)
3        •   Whether Plaintiff has adequately alleged the existence of an Article III injury-in-fact
4            traceable to Defendants’ conduct such that the Court has subject matter jurisdiction.

5            (See id. at 20-22 (relying on Washington Envtl. Council v. Bellon, 732 F.3d 1131 (9th

6            Cir. 2013); TransUnion LLC v. Ramirez, 2021 WL 2599472 (U.S. June 25, 2021);

7            Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016); In re Adobe Sys., Inc. Privacy Litig., 66

8            F. Supp. 3d 1197 (N.D. Cal. 2014)).)

9        •   Whether the applicable terms and conditions conferred upon Defendants the right to

10           suspend XRP as a repayment option without notice, whether a contractual provision

11           purporting to confer such a right would be unconscionable, and whether Defendants’

12           ability to exercise such a purported right is limited by the implied covenant of good

13           faith and fair dealing. (See id. at 23-26 (relying on Storek & Storek, Inc. v. Citigroup

14           Real Estate, Inc., 100 Cal. App. 4th 44 (2002); Enhanced Athlete Inc. v. Google LLC,

15           2020 WL 4732209 (N.D. Cal. Aug. 14, 2020); In re Facebook, Inc., Consumer Privacy

16           User Profile Litig., 402 F. Supp. 3d 767 (N.D. Cal. 2019)).)

17       •   Whether Plaintiff’s request for a declaration as to whether Defendants “own” their

18           customers collateral, presents a request for an impermissible advisory opinion. (See id.

19           at 25 (relying on Trinh v. Homan, 466 F. Supp. 3d 1077 (C.D. Cal. 2020)).)

20       •   Whether Plaintiff’s requests for a declaratory judgment are duplicative of his breach of

21           contract claims. (See id. at 26-27 (relying on United Safeguard Distribs. Ass’n, Inc. v.

22           Safeguard Bus. Sys., Inc., 145 F. Supp. 3d 932 (C.D. Cal. 2015); United States v.

23           Washington, 759 F.2d 1353 (9th Cir. 1985); Trinh v. Homan, 466 F. Supp. 3d 1077
             (C.D. Cal. 2020)).)
24
         •   Whether Defendants’ Crypto Credit service constitutes either a “good” or “service”
25
             pursuant to the California Consumer Legal Remedies Act, Cal. Civ. Code §§ 1750, et
26
             seq. (See id. at 27-29 (relying on Ball v. FleetBoston Fin. Corp., 164 Cal. App. 4th 794
27
             (2008); Berry v. Am. Express Publ’g, Inc., 147 Cal. App. 4th 224 (2007); Alborzian v.
28
                                                Page 4 of 13
     Form updated May 2018
              Case 5:21-cv-02392-BLF Document 29 Filed 08/19/21 Page 5 of 13




1            JPMorgan Chase Bank, N.A., 235 Cal. App. 4th 29 (2015); Consumer Sols. REO, LLC
2            v. Hillery, 658 F. Supp. 2d 1002 (N.D. Cal. 2009); Doe v. Epic Games, Inc., 435 F.
3            Supp. 3d 1024 (N.D. Cal. 2020); I.B. ex rel. Fife v. Facebook, Inc., 905 F. Supp. 2d
4            989 (N.D. Cal. 2012); Fairbanks v. Superior Court, 46 Cal. 4th 56 (2009); Sonado v.

5            Amerisave Mortg. Corp., 2011 WL 2690451 (N.D. Cal. July 8, 2011)).)

6        •   Whether Plaintiff’s claims for equitable relief pursuant to California’s Unfair

7            Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq., and California’s

8            Consumer Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq., require the absence of

9            any adequate legal remedy, and whether Plaintiff can show that any legal remedy is

10           inadequate. (See id. at 29-30 (relying on Sonner v. Premier Nutrition Corp., 971 F.3d

11           834 (9th Cir. 2020); In re California Gasoline Spot Mkt. Antitrust Litig., 2021 WL

12           1176645 (N.D. Cal. Mar. 29, 2021); Sharma v. Volkswagen AG, 2021 WL 912271

13           (N.D. Cal. Mar. 9, 2021); Julian v. TTE Tech., Inc., 2020 WL 6743912 (N.D. Cal. Nov.

14           17, 2020); In re Macbook Keyboard Litig., 2020 WL 6047253 (N.D. Cal. Oct. 13,

15           2020)).)

16       •   Whether Plaintiff has pleaded a plausible predicate violation of law under California’s

17           Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq. (See id. at 30 (citing

18           Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal. 4th 163 (1999); Wilson v.

19           Hewlett-Packard Co., 668 F.3d 1136 (9th Cir. 2012)).)

20       •   Whether the applicable terms and conditions contain an enforceable forum selection

21           clause, and whether applying that clause would be contrary to public policy or leave

22           Plaintiff without an adequate remedy such that the doctrine of forum non conveniens

23           would be inapplicable. (See id. at 31-33 (relying on Atl. Marine Constr. Co. v. U.S.
             Dist. Court for the W. Dist. of Tex., 571 U.S. 49 (2013); Finsa Portafolios, S.A. de C.V.
24
             v. OpenGate Capital, LLC, 769 F. App’x 429 (9th Cir. 2019); Yei A. Sun v. Advanced
25
             China Healthcare, Inc., 901 F.3d 1081 (9th Cir. 2018); HSM Holdings, LLC v. Mantu
26
             I.M. Mobile Ltd., 2020 WL 7220462 (N.D. Cal. Jan. 30, 2020); Lewis v. Liberty Mut.
27
             Ins. Co., 953 F.3d 1160 (9th Cir. 2020); Creative Tech., Ltd. v. Aztech Sys. Pte, Ltd., 61
28
                                               Page 5 of 13
     Form updated May 2018
                Case 5:21-cv-02392-BLF Document 29 Filed 08/19/21 Page 6 of 13




1              F.3d 696 (9th Cir. 1995); Lee v. Fisher, 2021 WL 1659842 (N.D. Cal. Apr. 27, 2021);
2              In re Facebook, Inc. S’holder Derivative Privacy Litig., 367 F. Supp. 3d 1108 (N.D.
3              Cal. 2019); Maroon Soc’y, Inc. v. Unison Consulting, Inc., 2019 WL 8108717 (C.D.
4              Cal. July 26, 2019); Bremen v. Zapata Off-Shore Co., 407 U.S. 1 (1972); Richards v.

5              Lloyd’s of London, 135 F.3d 1289 (9th Cir. 1998); Am. Home Assurance Co. v. TGL

6              Container Lines, Ltd., 347 F. Supp. 3d 749 (N.D. Cal. 2004); Color Switch LLC v.

7              Fortafy Games DMCC, 818 F. App’x 694 (9th Cir. 2020); Loya v. Starwood Hotels &

8              Resorts Worldwide, Inc., 583 F.3d 656 (9th Cir. 2009); Miave, LLC v. Pitech Plus,

9              SRL, 2021 WL 2333097 (C.D. Cal. May 5, 2021); Spread Your Wings, LLC v. AMZ

10             Grp. LLC, 2020 WL 5749085 (N.D. Cla. Sept. 25, 2020)).)

11   4. Motions
     All prior and pending motions, their current status, and any anticipated motions.
12
             Defendants’ motion to dismiss was filed on July 19, 2021. (See Dkt. No. 27.) Plaintiff’s
13
      opposition brief is due on September 2, 2021, and Defendants’ reply is due on October 4,
14
      2021. No other motions, aside from pro hac vice motions, have been filed in this action.
15
     5. Amendment of Pleadings
16   The extent to which parties, claims, or defenses are expected to be added or dismissed and a proposed deadline for
     amending the pleadings.
17
             As stated above, Defendants’ motion to dismiss will not be fully briefed until October 4,
18
      2021. Plaintiff does not intend, at this point, to file an amended complaint but reserves the
19
      right to do so. The parties propose that any amended complaint be filed within 30 days of the
20
      Court’s decision on Defendants’ motion to dismiss.
21
     6. Evidence Preservation
22   A brief report certifying that the parties have reviewed the Guidelines Relating to the Discovery of Electronically
     Stored Information (“ESI Guidelines”), and confirming that the parties have met and conferred pursuant to Fed. R.
23   Civ. P. 26(f) regarding reasonable and proportionate steps taken to preserve evidence relevant to the issues
     reasonably evident in this action. See ESI Guidelines 2.01 and 2.02, and Checklist for ESI Meet and Confer.
24
             The parties certify that they have reviewed the ESI Guidelines and have met and
25    conferred pursuant to Rule 26(f) regarding reasonable and proportionate steps taken to
26    preserve evidence relevant to the issues reasonably evident in this action.
27   7. Disclosures
     Whether there has been full and timely compliance with the initial disclosure requirements of Fed. R. Civ. P. 26 and
28   a description of the disclosures made. For ADA and employment cases, see General Order Nos. 56 and 71.

                                                       Page 6 of 13
     Form updated May 2018
                Case 5:21-cv-02392-BLF Document 29 Filed 08/19/21 Page 7 of 13




1             Initial disclosures are not due in this matter until September 2, 2021. The parties intend
2     to comply with that deadline.
3    8. Discovery
     Discovery taken to date, if any, the scope of anticipated discovery, any proposed limitations or modifications of the
4    discovery rules, a brief report on whether the parties have considered entering into a stipulated e-discovery order, a
     proposed discovery plan pursuant to Fed. R. Civ. P. 26(f), and any identified discovery disputes.
5
              No discovery has been taken to date and no discovery disputes exist between the parties
6
      at this point. The parties have considered entering into a stipulated e-discovery order, but
7
      respectfully submit that, given Defendants’ motion to dismiss is pending, it is premature for
8
      the parties to propose discovery deadlines or to adequately describe the scope of anticipated
9
      discovery. Until class certification is decided, the parties agree to discovery only for purposes
10
      of resolving class certification; the parties will commence full fact discovery if and when a
11
      class is certified. See Dunbar v. Google, Inc., No. 5:12-cv-003305-LHK, 2012 U.S. Dist.
12
      LEXIS 177058, at *6 (N.D. Cal. Dec. 12, 2012) (stating that the court provided that discovery
13
      would be limited to class certification issues until the plaintiff’s motion for class certification
14
      was resolved). The parties agree to a stay of full fact discovery until resolution of the Motion
15
      to Dismiss. See Yiren Huang v. Futurewei Techs., Inc., No. 18-cv-00534-BLF, 2018 U.S. Dist.
16
      LEXIS 71429, at *11 (N.D. Cal. Apr. 27, 2018) (“Accordingly, under Ninth Circuit law and
17
      the two-pronged approach applied by courts in this district, the Court finds that good cause
18
      exists to stay discovery until the pending Motion to Dismiss is resolved.”). In response to the
19
      motion, however, Plaintiff reserves the right to seek discovery relevant to resolving issues that
20
      the motion raises, such as personal jurisdiction.
21
     9. Class Actions
22   If a class action, a proposal for how and when the class will be certified.

23            Pursuant to Local Rule 16-9(b), Plaintiff states that he intends to maintain a class action

24    pursuant to Federal Rules of Civil Procedure 23(b)(1)(A), 23(b)(2), and 23(b)(3). Plaintiff’s

25    claims are brought on behalf of two classes and two subclasses. The “Damages Class” includes
      “[a]ll persons who reside in the United States who suffered damages from breach of contract
26
      arising from Nexo’s suspension of XRP payments on December 23, 2020, and thereafter.”
27
      (Compl. ¶ 142.) The “Equitable-Relief Class” includes “[a]ll persons who reside in the United
28
                                                         Page 7 of 13
     Form updated May 2018
               Case 5:21-cv-02392-BLF Document 29 Filed 08/19/21 Page 8 of 13




1     States and who are using Nexo’s Crypto Credit.” (Id.) The “California UCL Subclass”
2     includes “[a]ll persons in the Damages Class who reside in California and who are entitled to
3     restitution under California’s Unfair Competition Law.” (Id.) The “California CLRA
4     Subclass” includes “[a]ll persons in the Equitable-Relief Class who reside in California and

5     who seek injunctive relief under the California Consumer Legal Remedies Act.” (Id.) Plaintiff

6     believes that class-action treatment is appropriate under Rule 23(b)(1)(A), because “with

7     respect to the equitable relief sought herein, individual actions would create a risk of

8     establishing incompatible standards of conduct for the Defendants”; under Rule 23(b)(2),

9     “because the equitable relief sought herein is appropriate and applies generally to the

10    Equitable-Relief Class”; and under Rule 23(b)(3), “because common legal and factual

11    questions predominate over questions affecting only individual class members.” (Id. ¶ 151.)

12    Such issues include, for example, whether Defendants breached the applicable terms and

13    conditions “by suspending XRP payments,” and whether Defendants breached those terms and

14    conditions by “failing to give notice of its suspension of XRP payments.” (Id. ¶ 149.) Given

15    that Defendants’ motion to dismiss is pending, the parties respectfully submit that it is

16    premature to propose a date for the Court “to consider whether the case can be maintained as a

17    class action.”

18   10. Related Cases
     Any related cases or proceedings pending before another judge of this court, or before another court or
19   administrative body.

20           To the parties’ knowledge, no such cases or proceedings exist.

21   11. Relief
     All relief sought through complaint or counterclaim, including the amount of any damages sought and a description
22   of the bases on which damages are calculated. In addition, any party from whom damages are sought must describe
     the bases on which it contends damages should be calculated if liability is established.
23
             Plaintiff seeks damages (and pre- and post-judgment interest) for Defendants’ alleged
24    breach of contract (Compl. ¶ 173); a declaration that Defendants are not entitled to suspend
25    customer use of XRP for repayments, that Defendants do not possess the unfettered right to
26    change any material conditions for the use of their Crypto Credit service, and that Defendants
27    do not acquire the ownership of customers’ collateral while those customers have outstanding
28
                                                       Page 8 of 13
     Form updated May 2018
                Case 5:21-cv-02392-BLF Document 29 Filed 08/19/21 Page 9 of 13




1     loans (id. ¶¶ 178, 183, 189); restitutionary disgorgement and reasonable attorneys’ fees and
2     costs (and pre- and post-judgment interest) for Defendants’ violations of California’s Unfair
3     Competition Law (id. ¶¶ 198-99); an injunction pursuant to California’s Unfair Competition
4     Law “precluding Nexo from suspending its borrowing services in bad faith and without notice,

5     and precluding Nexo from liquidating Nexo’s customers’ collateral on the purported basis that

6     Nexo owns it” (Id. ¶ 200); and an injunction (and attorneys’ fees) pursuant to California’s

7     Consumer Legal Remedies Act, precluding Defendants from invoking unconscionable

8     contractual provisions that purport to provide Defendants with “the unfettered right to suspend

9     Crypto Credit or any of its features or content without notice to its customers and for any

10    reason at all” and “ownership” over customers’ collateral “during the time in which the

11    customer uses the Nexo Crypto Credit” (id. ¶¶ 211-14).

12           With respect to his breach of contract claim, Plaintiff seeks to recover at least “the full

13    value of the collateral that Nexo liquidated as a result of the XRP suspension and/or Nexo’s

14    failure to give notice for the suspension (less the outstanding loan amounts on that collateral as

15    of breach).” (Id. ¶ 173.) For Plaintiff, that amount is no less than the difference between

16    $269,300 and $169,400, or approximately $100,000. (Id. ¶ 135.) With respect to his UCL

17    claim, Plaintiff seeks to recover at least “the value of the collateral over which [he] retained

18    ownership and that Nexo wrongly liquidated resulting from the suspension of XRP payments

19    (less the outstanding loan amounts on that collateral as of breach)”—i.e., the same amount. (Id.

20    ¶ 199.)

21   12. Settlement and ADR
     Prospects for settlement, ADR efforts to date, and a specific ADR plan for the case, including which ADR process
22   option the parties have selected and a proposed deadline, or if the parties do not agree, each party’s preferred
     option and timing, in compliance with ADR L.R. 3-5. In addition, the parties should include a description of key
23   discovery or motions necessary to position the parties to negotiate a resolution.

24           Although the parties engaged in preliminary discussions prior to Plaintiff filing this

25    action, they did not reach an agreement. The parties and their counsel have read the ADR
      Handbook, discussed with each other the available dispute resolution options provided by the
26
      Court and private entities, and considered whether their case might benefit from any of the
27
      available dispute resolution options. They have concluded that they do not intend to stipulate
28
                                                       Page 9 of 13
     Form updated May 2018
               Case 5:21-cv-02392-BLF Document 29 Filed 08/19/21 Page 10 of 13




1     to an ADR process or deadline. The parties believe that the outcome of Defendants’ motion to
2     dismiss and Plaintiff’s motion for class certification, not yet filed, will inform the parties’
3     settlement discussions.
4    13. Consent to Magistrate Judge For All Purposes
     Whether all parties will consent to have a magistrate judge conduct all further proceedings including trial and entry
5    of judgment. ____ YES _X___ NO

6
7    14. Other References
     Whether the case is suitable for reference to binding arbitration, a special master, or the Judicial Panel on
8    Multidistrict Litigation.

9             The parties do not believe that, at this time, this case is suitable for reference to binding

10    arbitration, a special master, or the Judicial Panel on Multidistrict Litigation.

11   15. Narrowing of Issues
     Issues that can be narrowed by agreement or by motion, suggestions to expedite the presentation of evidence at trial
12   (e.g., through summaries or stipulated facts), and any request to bifurcate issues, claims, or defenses.

13            At this point, the parties do not believe that there are any such issues, but note that

14    Defendants have moved to dismiss Plaintiff’s claims on several grounds.

15   16. Expedited Trial Procedure
     Whether this is the type of case that can be handled under the Expedited Trial Procedure of General Order 64,
16   Attachment A. If all parties agree, they shall instead of this Statement, file an executed Agreement for Expedited
     Trial and a Joint Expedited Case Management Statement, in accordance with General Order No. 64, Attachments B
17   and D.

18            The parties do not believe that this is the type of case that may be handled under the

19    Expedited Trial Procedure of General Order 64, Attachment A.

20   17. Scheduling
     Proposed dates for completion of initial ADR session, designation of experts, discovery cutoff, hearing of dispositive
21   motions, pretrial conference and trial.

22            Given that Defendants’ motion to dismiss is pending, the parties believe that it is

23    premature to set the above-referenced deadlines.

24   18. Trial
     Whether the case will be tried to a jury or to the court and the expected length of the trial.
25
              Plaintiff has requested a trial by jury. (See Compl. at 1.) Given that this case is in its
26
      early stages, the parties believe that it is premature to estimate the length of the trial.
27
28
                                                         Page 10 of 13
     Form updated May 2018
               Case 5:21-cv-02392-BLF Document 29 Filed 08/19/21 Page 11 of 13




1    19. Disclosure of Non-party Interested Entities or Persons
     Whether each party has filed the “Certification of Interested Entities or Persons” required by Civil Local Rule 3-15.
2    In addition, each party must restate in the case management statement the contents of its certification by identifying
     any persons, firms, partnerships, corporations (including parent corporations) or other entities known by the party
3    to have either: (i) a financial interest in the subject matter in controversy or in a party to the proceeding; or (ii) any
     other kind of interest that could be substantially affected by the outcome of the proceeding.
4
              For Plaintiff or Defendants, there is no such entity or person.
5
     20. Professional Conduct
6    Whether all attorneys of record for the parties have reviewed the Guidelines for Professional Conduct for the
     Northern District of California.
7
              The attorneys for both parties have reviewed the Guidelines for Professional Conduct
8
      for the Northern District of California.
9
     21. Other
10   Such other matters as may facilitate the just, speedy and inexpensive disposition of this matter.

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         Page 11 of 13
     Form updated May 2018
                Case 5:21-cv-02392-BLF Document 29 Filed 08/19/21 Page 12 of 13




1      Dated:                             /s/ Kyle W. Roche
                                          Kyle W. Roche (pro hac vice)
2                                         Edward Normand (pro hac vice)
                                          Stephen Lagos (pro hac vice)
3
                                          ROCHE FREEDMAN LLP
4                                         99 Park Avenue, Suite 1910
                                          New York, NY 10016
5                                         Tel.: 646-970-7509

6                                         Katherine Eskovitz (SBN 255105)
                                          ROCHE FREEDMAN LLP
7                                         1158 26th Street No. 175
                                          Santa Monica, CA 90403
8                                         Tel.: 646-791-6883
9                                         keskovitz@rcfllp.com
                                          Counsel for Plaintiff Junhan Jeong
10
11
12     Dated:                             /s/ Michael Bahar
13                                        Michael Bahar (pro hac vice)
                                          EVERSHEDS SUTHERLAND (US) LLP
14                                        700 Sixth Street, NW, Suite 700
                                          Washington, D.C. 20001-3980
15                                        Tel.: 202-383-0882
16                                        Ian S. Shelton (SBN 264863)
                                          EVERSHEDS SUTHERLAND (US) LLP
17                                        500 Capitol Mall, Suite 1750
18                                        Sacramento, CA 95814
                                          Tel.: 916-844-2965
19
                                          Counsel for Defendants Nexo Financial LLC, Nexo
20                                        Financial Services Ltd., Nexo Services OÜ, Nexo
                                          AG, and Nexo Capital Inc.
21
22
23
24
25
26
27
28
                                          Page 12 of 13
     Form updated May 2018
               Case 5:21-cv-02392-BLF Document 29 Filed 08/19/21 Page 13 of 13




1
2
3
4
5                                  CASE MANAGEMENT ORDER
6    The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is approved

7    as the Case Management Order for this case and all parties shall comply with its provisions. [In

8    addition, the Court makes the further orders stated below:]

9
10
11   IT IS SO ORDERED.

12    Dated:

13                                               UNITED STATES DISTRICT/MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               Page 13 of 13
     Form updated May 2018
